Citation Nr: 0844538	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  06-37 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active service from July 1972 to July 1974.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from RO rating decisions issued in November 2005 
(hearing loss and hypertension) and March 2007 (right knee 
disorder) by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Detroit, Michigan.  

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  The preponderance of the probative medical evidence is 
against finding that the veteran has a right knee disorder 
that is due to any event or incident of his service, and 
arthritis of the right knee was not manifested to a 
compensable degree in the first year following the veteran's 
separation from active duty.

2.  The preponderance of the probative medical evidence is 
against finding that the veteran currently has a hearing loss 
disorder which is etiologically related to his military 
service, and compensably disabling sensorineural hearing loss 
was not manifested within one year of separation from active 
duty.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).

2.  Hearing loss was not incurred or aggravated by service, 
and sensorineural hearing loss may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in July 2005 and 
November 2006 correspondences of the information and evidence 
needed to substantiate and complete the instant claims, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  The November 2006 correspondence 
described VA's practices in assigning disability evaluations 
and effective dates for those evaluations.  VA has fulfilled 
its duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examinations.  The veteran was 
provided with notice of the type of evidence necessary to 
establish disability ratings and effective dates in the 
above-cited SOCs.  

VA did fail to fully comply with the provisions of 38 
U.S.C.A. § 5103 prior to the rating decisions in question.  
The record, however, shows that any prejudice that failure 
caused was cured by the fact that VA notified the veteran in 
the above-mentioned correspondence of the information and 
evidence needed.  The claims was readjudicated in July 2008 
supplemental statements of the case (SSOCs).  The veteran has 
been afforded a meaningful opportunity to participate in the 
adjudication of the claims, to including presenting hearing 
testimony.  He has also been provided the opportunity to 
present pertinent evidence in light of the notice provided. 
 There is not a scintilla of evidence of any VA error in 
notifying or assisting the veteran reasonably affects the 
fairness of this adjudication.  Indeed, neither the veteran 
nor his representative have suggested that such an error, 
prejudicial or otherwise, exists.  Hence, the case is ready 
for adjudication.

Laws and Regulations

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
 Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
disorders, to include arthritis and sensorineural hearing 
loss, may be presumed to have been incurred during service if 
manifested to a compensable degree within one year following 
separation from active duty.  38 U.S.C.A. §§ 1101, 1111, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

"Where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu, supra.  
However, these statements must be viewed in conjunction with 
the objective medical evidence (as required by the rating 
criteria).

Finally, it is the policy of VA to administer the law under a 
broad interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the United States 
Court of Appeals for Veterans Claims (Court) has provided 
guidance for weighing medical evidence.  The Court has held, 
for example, that a post service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  In addition, a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Further, an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
A bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional. 
 LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Also, a 
medical opinion is inadequate when unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995). 
 Finally, a medical opinion based on an inaccurate factual 
premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  In sum, the weight to be accorded the various 
items of medical evidence in this case must be determined by 
the quality of the evidence and not necessarily by its 
quantity or source.

Moreover, the fact that a veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  That notwithstanding, the Court 
has declined to adapt a "treating physician rule" under 
which a treating physician's opinion would presumptively be 
given greater weight than that of a VA examiner or another 
doctor.  See Winsett v. West, 11 Vet. App. 420, 424-25 
(1998); Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).   

Factual Background

Service medical records review shows complaints of left knee 
problems in the course of the June 1972 service entry 
examination.  The claimed right knee disability was not 
mentioned.  Examination in June 1972 revealed that his right 
ear pure tone thresholds, in decibels, were 5, 5, 15, and 5 
decibels (dB) at the 500, 1000, 2000, and 4000 hertz (Hz) 
frequencies.  3000 Hz findings were not reported.  For the 
left ear, at the same frequencies, the puretone thresholds 
were 5, 5, 5, and 15 dB.  An August 1972 health record 
mentions some sort of right knee pathology; unfortunately the 
handwriting is illegible.  This was noted to have arising 
from an old injury.  In March 1973 the veteran complained of 
hearing difficulty from his left ear for a period of one 
month.  Prior treatment for otitis media was noted.  The 
supplied diagnosis was decreased left ear hearing, etiology 
unknown.  An April 1973 health record reports that left ear 
tympanic membrane incision and drainage was undertaken in 
March 1973.  Status postoperative left ear tympanotomy was 
diagnosed.  The veteran's May 1974 service separation 
examination was devoid of any finding of any treatment, 
complaints, symptomatology, or diagnoses concerning his right 
knee.  Audiologic testing accomplished at that time showed 
right ear pure tone thresholds, in decibels, of 10, 10, 10, 
and 10 decibels (dB) at the 500, 1000, 2000, and 4000 hertz 
(Hz) frequencies.  3000 Hz findings were not reported.  For 
the left ear, at the same frequencies, the puretone 
thresholds were the same.  

Post-service medical records consist of mostly private 
medical records.  These include a June 1994 treatment record 
noting that the veteran complained of right knee pain.  A 
history of a January 1988 skiing accident, accompanied by 
subsequent arthroscopic surgery, was reported.  He complained 
of increasing pain over the past year.  Right knee pain was 
diagnosed.  The examiner added that the veteran likely had a 
degenerative problem, though the Board parenthetically 
observes that X-ray examination of the right knee does not 
seem to have been undertaken.  The examiner also commented 
that this degeneration was related to the skiing accident and 
associated surgery.  

A July 1994 private treatment record includes a diagnosis of 
right knee patellofemoral pain.  A May 1995 private medical 
record also includes complaints of right knee pain; 
patellofemoral right knee pain was diagnosed.  

A February 1996 private medical record includes a diagnosis 
of sloping sensorineural hearing loss, with the right ear 
being slightly worse than the left ear.  The veteran 
complained of his left ear feeling somewhat blocked for the 
past month.  He also gave a history of two myringotomies in 
the 1970's.  

At a July 2005 VA audiological evaluation the examiner noted 
that the veteran's claims folder had been reviewed by the 
examining audiologist.  The examination revealed that his 
right ear pure tone thresholds, in decibels, were 20, 20, 45, 
65, and 70 decibels (dB) at the 500, 1000, 2000, 3000, and 
4000 hertz (Hz) frequencies.  For the left ear, at the same 
frequencies, the puretone thresholds were 20, 15, 25, 60, and 
70 dB.  Speech audiometry revealed speech recognition ability 
of 92 percent in both ears.  Moderate bilateral high 
frequency sensorineural hearing loss was diagnosed.  The 
examiner noted that the veteran displayed normal hearing at 
his service entrance and discharge examinations.  It was also 
pointed out that on his claim for service connection the 
veteran reported that his hearing loss beginning nearly 20 
years after his service discharge.  [Review of the VA Form 
21-526 shows that the veteran indicated that his hearing loss 
disability began in February 1996.]  The examiner also 
commented that the veteran had an episode of left ear otitis 
media in service which had resolved.  A history of 
occupational noise exposure was also mentioned.  The examiner 
opined that the most likely etiology of the veteran's current 
hearing loss was occupational noise exposure and not his 
military service.  

A May 2006 private audiology report includes findings of mild 
to moderate bilateral sensorineural hearing loss.  A June 
2006 letter from a private audiologist, who examined the 
veteran in May 2006, notes that she observed that the 
veteran's service entrance examination indicated normal 
hearing.  She added that while on military duty the veteran 
was exposed to acoustic trauma.  Although it was also 
mentioned that the veteran's hearing was normal at his 
service discharge examination, the private audiologist 
commented that a loss was seen when compared with the 
entrance examination results.  She thereafter opined that it 
was least as likely as not that the veteran's hearing loss 
began while on active duty.  

A May 2006 letter from a private physician, Dr. Massaro, 
shows that the physician reported treating the veteran for 
many years.  He added that he had reviewed the veteran's 
service records.  He noted the normal service entry hearing 
acuity, and that the veteran was exposed to acoustic trauma 
during his service.  While normal, his hearing at service 
separation was observed to have incurred a loss.  The 
physician opined that it was least as likely as not that the 
veteran's hearing loss began while on active duty.  As to the 
veteran's claimed right knee disorder, the physician observed 
that the veteran had been seen in August 1972 for right knee 
pain.  He noted that since then he had suffered from right 
knee pain.  While acknowledging the veteran's 1988 right knee 
injury and surgery, he opined that it was least likely as not 
that his current knee pain was related to the right knee 
injury he incurred during his active military service.  

The veteran was afforded a VA orthopedic examination in 
December 2006.  The veteran's claims folder was reviewed by 
the examining physician.  The veteran reported that in 1972 
his knee gave way on two or three occasions, and that he 
consulted a physician.  The examiner noted that the veteran 
apparently did not receive any profile or light duty.  A 1982 
skiing accident and subsequent surgery was also reported.  
Following examination of the veteran, a diagnosis of chronic 
right knee medial collateral ligament strain without any 
post-traumatic degenerative changes was diagnosed.  The 
examining physician opined that the veteran's current right 
knee disorder was not related to the knee injury in service.  
The rationale for the supplied opinion was premised on the 
fact that the veteran did not get any profile or light duty 
status after his "injury" to his knee and also did not 
receive any treatment for his knee until about "1982" 
following his skiing accident.  The examiner indicated that 
therefore the current right knee disorder was not related to 
his injury in the military.  

A May 2007 letter from Dr. Massaro, the physician who 
supplied the above-noted May 2006 letter, shows that he 
opined that the veteran's right knee pain was due to 
degenerative changes, and that it was at least as likely as 
not that his current knee pain was incurred during his 
military service in 1972.  

At his November 2008 hearing conducted by the undersigned at 
the RO, the veteran testified that he injured a right knee 
injury during advanced training.  He added the medical 
treatment was not sought.  He also denied every being 
involved in a sport activity-related accident.  He added that 
he had chronic right knee arthritis.  As to his hearing loss 
claim he testified that he incurred acoustic trauma in-
service and did not use hearing protection.  He added that 
following his service separation he hunted for a period of 20 
years but never fired his gun.  

Analysis

Concerning the service connection claim for a right knee 
disorder, while an August 1972 service medical record refers 
to the veteran's right knee, a diagnosis was not supplied 
concerning any right knee-related pathology.  The veteran's 
separation examination report, dated in May 1974, made no 
mention of the veteran's right knee.  

Post-service medical records first show that the veteran was 
seen for right knee complaints in June 1994, at which time 
right knee pain was diagnosed.  The record also referred to 
surgery stemming from a skiing accident in 1988.  Given the 
length of time between the veteran's active duty and the post 
service diagnoses of this right knee disorder (though, the 
Board notes that pain alone is not a disease or injury, and 
it is not a disability for purposes of VA compensation -- 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
vacated in part and remanded on other grounds sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)), 
the preponderance of the competent evidence of record is 
against finding a continuity of objectively verifiable 
symptomatology.  38 C.F.R. § 3.303(d); Maxson v. West, 12 
Vet. App. 453 (1999) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service). 

In this case a private physician, Dr. Massaro, provided an 
opinion which essentially attributed the veteran's claimed 
right knee problems to his military service.  This medical 
opinion, in the view of the Board, is inadequate as it is 
unsupported by clinical evidence.  Black, supra.  Dr. Massaro 
is essentially relating a current knee disorder to an injury 
incurred by the veteran during his military service.  
However, the service medical records do not go to show that a 
right knee injury was in fact occurred during his military 
service.  A medical opinion based on an inaccurate factual 
premise is not probative.  Reonal, supra.  The Board also 
observes that Dr. Massaro has observed that the degenerative 
right knee changes are present; this is not borne out by the 
medical evidence of record.  

In contrast, a VA examiner, following examining the veteran 
in December 2006, following review of the claim folder, 
essentially opined that the veteran's currently claimed right 
knee disorder (chronic medial collateral ligament strain) was 
not related to a right knee injury during military service.  
He pointed out the absence of any profiles or the veteran 
being placed on light duty.  He also mentioned the post-
service skiing-related injury and subsequent surgery.  In 
fact, the examiner appeared to question whether or not a 
right knee injury was in fact incurred during service.

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  Here the Board favors 
the December 2006 VA examiner's opinion because it is based 
on an accurate appraisal of the service medical and post-
service records which show that the veteran essentially did 
not have a right knee disorder during his military service.  
The Board finds that the preponderance of the evidence is 
against the claim of service connection for a right knee 
disorder.  As such, the claim must be denied.

Concerning the veteran's claimed hearing loss claim, as was 
the case with his claimed right knee disorder, conflicting 
medical opinions are on file.  First, the Board does not 
dispute that the veteran may have been exposed to acoustic 
trauma during his military service.  

In this case, none of the service medical records -- to 
include the veteran's enlistment and separation examination 
reports -- revealed any evidence of hearing loss.  Indeed, 
subsequent to the veteran's 1974 service separation hearing 
loss, sensorineural hearing loss was not clinically shown 
before February 1996 - more than 20 years following the 
veteran's service separation; hence, service connection on a 
presumptive basis is not here for application.  Further, not 
until July 2005, on VA examination, was hearing loss, as that 
term is defined by VA, clinically diagnosed.  The examiner at 
that time observed that the veteran himself did not claim to 
have been affected by hearing loss until 1996.  This is more 
than 20 years following his service separation.  Given the 
length of time between the veteran's active duty and the post 
service diagnoses of hearing loss, the preponderance of the 
competent evidence of record is against finding a continuity 
of objectively verifiable symptomatology.  38 C.F.R. § 
3.303(d); Maxson v. West, supra.  The VA audiologist also 
observed that hearing loss was not present during the 
veteran's active service.  The examiner opined that the 
veteran's hearing loss was rather most likely attributable to 
his occupational noise exposure, the history of which was 
evidently provided by the veteran.  In essence, the examiner 
failed to relate the veteran's current hearing loss to his 
military service.  

The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
nexus opinion is inadequate when, as in this case, it is 
unsupported by any clinical evidence as a predicate for the 
opinion.  Black, supra.  

While a private physician in May 2006 and a private 
audiologist in June 2006 opined that the veteran had hearing 
loss which was at least as likely as note related to the 
veteran's military service, neither opinion, in the opinion 
of the Board, is found to be supported by "clinical data or 
other rationale" to support the respective opinions.  Though 
both conceded that the veteran did not have hearing loss in 
service, nevertheless, both opined that his current hearing 
loss was related to service.

Conversely, the July 2005 VA examiner, after having had the 
opportunity to review the complete medical record and 
following her examination of the veteran, opined that while 
the veteran had a hearing loss [as defined by VA at 38 C.F.R. 
§ 3.385], it was not related to his military service.  In 
support of this conclusion specific reference was made to the 
veteran's separation examination.  The reference to findings 
made at separation strengthens the probative value of the VA 
examiner's findings.

In summary, as a bilateral hearing loss was not shown in 
service or for many years thereafter, as sensorineural 
hearing loss was not shown to have been manifested to a 
compensable degree within one year of the veteran's 
separation from active military service, and because the 
probative evidence of record indicates that such disability 
is not causally related to his active service, the Board 
finds that the preponderance of the evidence is against the 
claim of service connection for hearing loss.  As such, the 
claim must be denied.

The Board also notes that as part of his substantive appeal 
dated in December 2007 the veteran asserted that his claimed 
right knee and hearing loss disorders had pre-existed his 
military service.  The clinical medical evidence of record, 
to include his June 1972 service enlistment examination, 
fails to support such a finding.  

The only other evidence in support of the claims are the 
veteran's own statements, to the effect that his claimed 
right knee and hearing loss problems are related to service. 
 However, as a layperson, he is not competent to provide a 
probative opinion on a medical matter, such as the etiology 
of the claimed disorders.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu, supra; see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").

The Board finds that, because the more probative evidence of 
record is against a link between military service and both a 
right knee disorder and hearing loss, service connection for 
a right knee disorder and hearing loss is denied.  

The Board observes that while the presence of degenerative 
knee changes have been mentioned throughout the course of 
this appeal, right knee arthritis has not been verified by X-
ray findings.  In any event, right knee arthritis certainly 
has not been demonstrated within one year of the veteran's 
active duty separation.  Thus, presumptive service connection 
may not be granted pursuant to 38 C.F.R. §§ 3.307, 3.309.  

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a right knee disorder is denied.  

Service connection for hearing loss is denied.  


REMAND

Further development is necessary regarding the veteran's 
instant claim for service connection for hypertension.  

Service medical records review shows that in the course of 
the veteran's June 1972 entrance examination a blood pressure 
reading of 128/74 was noted.  A reading of 130/80 was 
referenced as part of the veteran's May 1974 service 
separation examination.  While "hypert" was noted on the 
veteran's Report of Medical History dated in June 1972, this 
appears to be among several disorders listed by the veteran 
concerning his medical history.  No service medical records 
note the presence of hypertension or complaints of high blood 
pressure.  

Following the veteran's 1974 service separation, private 
medical records on file first show the presence of 
hypertension in September 1986, some 12 years following the 
veteran's service separation.  After that time, several 
private medical records are on file showing treatment 
afforded the veteran for hypertension.  

A May 2006 letter from a private physician, Dr. Massaro, 
shows that he claimed to have reviewed the veteran's service 
records.  He acknowledged the blood pressure findings 
reported in the course of the veteran's service entrance and 
separation examinations.  He thereafter, opined that based on 
the "preservice" blood pressure readings it was least as 
likely as not that the veteran's military serviced aggravated 
his blood pressure and caused the veteran to subsequently 
develop hypertension.  

At his November 2008 hearing, the veteran testified that he 
was taking prescribed medications for hypertension at the 
time of his service entrance, but that he did not continue 
taking them throughout his period of active service.  He 
added that he started taking medications again within one 
year of his service separation, but that the records to 
support this assertion were not available, as the treating 
physician from that time was deceased.  

The Board parenthetically observes that 38 C.F.R. § 4.104, 
Diagnostic Code 7101, note 1 indicates that the term 
"hypertension" means that diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm..

The Board observes that the RO adjudicated the veteran's 
claim for service connection for hypertension without 
affording him a VA examination.  Under the VCAA, when the 
record does not contain sufficient medical evidence to make a 
decision on the claim, VA is obliged to provide an 
examination when:  1) the record contains competent evidence 
that the claimant has a current disability or signs and 
symptoms of a current disability; and 2) the record indicates 
that the disability or signs and symptoms of a current 
disability may be associated with active service.  38 
U.S.C.A. § 5103A(d).  Such is the case here.  The threshold 
for the duty to get an examination is rather low.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for 
a VA cardiovascular examination.  The 
veteran's claims folder must be provided 
to the examiner for review.  The examiner 
should perform all testing necessary to 
determine the diagnosis and etiology of 
any hypertension.  The examiner should 
specifically comment on the etiology 
opinion rendered by Dr. Massaro in May 
2006.  Thereafter, the examiner must 
specifically opine whether it is at least 
as likely as not (i.e., is there a 50/50 
chance) that hypertension was incurred in-
service.  A complete rationale must be 
provided for any opinion proffered.

2.  The RO should review the medical 
examination report to ensure that it is in 
complete compliance with the directives of 
this remand.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

3.  Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for hypertension.  If the 
benefit is not granted, the veteran and 
his representative should be furnished 
with a SSOC and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


